DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Received 03/03/2021

	Claim(s) 1-16 are pending.
	Claim(s) 1-13 have been amended.
Claim(s) 14-16 have been added.	
The objections to the claims 1, 5, and 9 have been withdrawn in-part in view of the amendments received 03/03/2021.
The 35 USC § 112(b) rejection to claims 1-13 have been withdrawn in view of the amendments received 03/03/2021.
The 35 U.S.C § 103 rejection to claims 1-16 have been fully considered in view of the amendments received 03/03/2021 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 03/03/2021


Regarding independent claim(s) 1, 5, and 9:

Applicant’s arguments (Remarks, Page 9: ¶ 2 to Page 10: ¶ 2), filed 03/03/2021, with respect to the rejection(s) of claim(s) 1, 5, and 9 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Stauder et al. (US PGPUB No. 20160322024 A1) and Poree et al. (US PGPUB No. 20160381254 A1) fails to teach the subject matter of “perform color gamut mapping of one color of colors of the first source color gamut or colors of the second source color gamut towards the target color gamut based on a hue difference between a hue of a first color from the first set of colors and a hue of a second color from the second set of colors, the second color from the second set of colors having a same chroma as the first color from the first set of colors; wherein the specific color of the first source color gamut, the corresponding specific color of the second source color gamut, and the corresponding specific color of the target color gamut are selected from a group of primary colors, a group of secondary colors, or a group of primary colors and secondary colors.”  Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Thebault et al. (WIPO PUB No. 2016206981 A1), and further in view of Park et al. (US PGPUB No. 20130222436 A1).


Regarding dependent claims 2-4, 6-8, and 10-16:

Applicant’s arguments (Remarks Page 10: ¶ 2-7), filed 03/03/2021, with respect to the rejection(s) of claim(s) 2-4, 6-8, and 10-16 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 5, and 9 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive; as expressed below.

Regarding claim objections:

	Applicant’s arguments (Remarks Page 8: ¶ 5), filed 03/03/2021, with respect to the object(s) of claim(s) 1, 5, and 9 have been fully considered and are not persuasive. 
For example, claim 1 (and similarly for claims 5 and 9) claims “A method comprising: accessing … (;) accessing … (;)  (missing conjunction here, e.g. “and”, “or”, or “and/or”) performing … (;)  (or missing conjunction here) wherein …” Wherein, said missing conjunction fails to clearly illustrate the relationship(s) of one action/step to another. Such that, within claim 5, the relationship or lack thereof between the processor to the “perform” action/step starting at line 15.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Objections

Claim 1 is objected to because of the following informalities:  
lack of conjunction (e.g. “and” or “or”) at the end of line 18.
Claim 5 is objected to because of the following informalities:  
lack of conjunction (e.g. “and” or “or”) at the end of line 14.
Claim 9 is objected to because of the following informalities:  
lack of conjunction (e.g. “and” or “or”) within line 13.
Appropriate correction is required.



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “(comprising: ) perform color gamut mapping” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim limitation “a system comprising: … perform color gamut mapping” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “perform color gamut mapping” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 5-8 and 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: processor within page 25, line 1 to page 26, line 14.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 5-8, 15, 9-13, 16, 1-4, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thebault et al., WIPO PUB No. 2016206981 A1, hereinafter Thebault, and further in view of Park et al., US PGPUB No. 20130222436 A1, hereinafter Park.

Regarding claim 5, Thebault discloses a system (Thebault; an apparatus/system of Fig. 7 [page 26, line 29 to page 27, line 5 and page 27, lines 17-31]) comprising:
at least one processor (Thebault; the apparatus/system, as addressed above, comprising at least one processor [page 27, lines 27-32]); and 
at least one memory having stored instructions operative, when executed by the at least one processor (Thebault; the apparatus/system, as addressed above, comprising at least one memory having stored instructions operative, when executed by the at least one processor [page 27, lines 6-31]), to cause the system to: 
access a first set of colors comprising an achromatic color, a specific color of a first source color gamut, a corresponding specific color of a second color gamut, and a corresponding specific color of a target color gamut (Thebault; the apparatus/system, as addressed above, configured to access a 1st set of colors comprising an achromatic color (i.e. gray, black, or white), a specific color of a 1st source color gamut, a corresponding specific color of a 2nd color gamut, and a corresponding specific color of a target color gamut [page 4, line 11 to page 5, line 17 and page 15, line 9 to page 16, line 16, page 17, lines 1-7], as illustrated within Fig. 1 and Fig. 5; such that hue mapping [page 12, lines 8-28] for controlling one or more hues of specific colors [page 12, line 29 to page 13, line 3], changes primary and secondary colors towards a target color gamut [page 13, lines 4-26]; moreover, the 1st set of colors comprising an achromatic color (i.e. gray, black, or white) corresponds to the color gamut of Fig. 1 [page 10, lines 7-19]); and
access a second set of colors comprising colors of a constant hue corresponding to a hue of the corresponding specific color of the target color gamut (Thebault; the apparatus/system, as addressed above, configured to access a 2nd set of colors comprising colors of a constant hue corresponding to a hue of the corresponding specific color of the target color gamut [page 24, lines 13-16 and page 25, line 8 to page 26, line 21], as illustrated within Fig. 6; wherein, the apparatus/system performs color gamut mapping [page 24, lines 4-12]);
perform color gamut mapping of one color of colors of the first source color gamut or colors of the second source color gamut towards the target color gamut based on a hue difference between a hue of a first color from the first set of colors and a hue of a second color from the second set of colors (Thebault; the apparatus/system, as addressed above, comprises performing color gamut mapping of one color of colors of the 1st source color gamut or colors of the 2nd source color gamut towards the target color gamut based on a hue difference between a hue of a 1st color from the 1st set of colors and a hue of a 2nd color from the 2nd set of colors [page 4, lines 11-23 and page 16, line 26 to Page 17, line 20]), the second color from the second set of colors having a same chroma as the first color from the first set of colors Thebault; the 2nd color from the 2nd set of colors implicitly having a same/similar chroma/saturation as the 1st color from the 1st set of colors [page 20, line 23 to page 21, line 26], given one or more intermediary systems each comprises mapping [page 24, lines 4-27 and page 25, lines 8-31] according to known color spaces [page 21, line 27 to page 22, line 32] and a calculable range for the saturation of one or more color gamut to overlap is a same/similar range [page 19, line 26 to page 20, line 12 and page 20, line 23 to page 21, line 26]; moreover, a source saturation being the same as a target saturation results in an increase in or relatively large hue rotation angle [page 20, line 23 to page 21, line 26]);
wherein the specific color of the first source color gamut, the corresponding specific color of the second source color gamut, and the corresponding specific color of the target color gamut are selected from a group of primary colors, a group of secondary colors, or a group of primary colors and secondary colors (Thebault; the apparatus/system, as addressed above, comprises the specific color of the 1st source color gamut, the corresponding specific color of the 2nd source color gamut, and the corresponding specific color of the target color gamut are selected from a group of primary colors, a group of secondary colors, or a group of primary colors and secondary colors [page 24, lines 4-16 and page 25, line 8 to page 26, line 21], as illustrated within Fig. 6; wherein, each intermediary system is able to specify a color from its respective color gamut source and select from a group of primary, secondary, or both primary and secondary colors [page 16, line 26 to page 17, line 7]).  
	Thebault fails to explicitly disclose having a same chroma.
	However, Park teaches the second color from the second set of colors having a same chroma as the first color from the first set of colors (Park; the shifted (i.e. 2nd) color from the converted (i.e. 2nd) set of colors having a same chroma as the original (i.e. 1st) color from the original/starting (i.e. 1st) set of colors [¶ 0025, ¶ 0071, and ¶ 0074-0075]; moreover, color gamut mapping [¶ 0057-0059]).
Thebault and Park are considered to be analogous art because both pertain to generating and/or manipulating data in relation with providing color visualization, wherein color gamut mapping is utilized.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Thebault, to incorporate the second color from the second set of colors having a same chroma as the first color from the first set of colors (as taught by Park), in order to provide a full or vibrant range of colors which prevents the deterioration of a color impression (Park; [¶ 0006-0007]).

Regarding claim 6, Thebault in view of Park further discloses the system of claim 5, wherein the first source color gamut, the second source color gamut, and the target color gamut are in at least one color space having a lightness axis and a chromaticity plane, and wherein performing gamut color mapping of the one color comprises rotating a hue of the one color towards a hue of a mapped color based on the hue difference (Thebault; the 1st source color gamut, the 2nd source color gamut, and the target color gamut are in at least one color space having a lightness axis and a chromaticity plane  [page 8, lines 23 to page 9, line 14, page 10, lines 20-26, and page 12, line 22 to page 13, line 12], and wherein performing gamut color mapping of the one color [page 24, lines 4-16 and page 25, line 8 to page 26, line 21], as illustrated within Fig. 6, comprises rotating a hue of the one color towards a hue of a mapped color based on the hue difference [page 19, line 12 to page 20, line 22]; moreover, hue mapping rotation [page 20, line 23 to page 22, line 32]).  

Regarding claim 7, Thebault in view of Park further discloses the system of claim 5, wherein performing color gamut mapping of the one of the colors of the first source color gamut or the colors of the second source color gamut further comprises determining a third color from the first set of colors and interpolating a hue of the third color from the first set of colors based on the hue difference for the first color from the first set of colors and a hue difference for the third color from the first set of colors (Thebault; performing color gamut mapping of the one color of the colors of the 1st source color gamut or the colors of the 2nd source color gamut, as addressed within the parent claim(s), further comprises determining an implicit 3rd color from the 1st set of colors and interpolating a hue of the implicit 3rd color from the 1st set of colors based on the hue difference for the 1st color from the 1st set of colors and a hue difference for the implicit 3rd  color from the 1st set of colors [page 14, lines 1-9 and page 16, line 26 to page 17, line 20]; wherein, a 3rd color is implicit, given that a color space enables numerous amounts of possible colors to select from, specific and/or non-specific colors, and/or hue, saturation, and/or lightness of variations of a color [page 10, lines 11-19, page 12, line 22 to page 13, line 17, and page 14, lines 1-31]; moreover, interpolation of a hue also corresponds to hue manipulation though rotation calculation [page 19, line 12 to page 20, line 22], hue manipulation though mapping calculation [page 20, line 23 to page 21, line 26 and page 23, lines 1-21]).  

Regarding claim 8, Thebault in view of Park further discloses the system of claim 5, wherein performing color gamut mapping of the one color of the colors of the first source color gamut or the colors of the second source color gamut further comprises performing a saturation compression such that mapped colors are within the target color gamut or a saturation expansion such that the mapped colors populate a larger part of the target color gamut (Thebault; performing color gamut mapping of the one color of the colors of the 1st source color gamut or the colors of the 2nd source color gamut, as addressed within the parent claim(s), further comprises performing a saturation bounding/compression such that mapped colors are within the target color gamut [page 9, line 1-31]; moreover, gamut boundary description [page 8, line 17 to page 32] and cusp of color gamut [page 9, line 1 to page 10, line 6]; wherein, compression or expansion of saturation and/or hue and/or lightness of color are known to one of ordinary skill in the art [page 2, line 11 to page 3, line 13]).  

Regarding claim 15, Thebault in view of Park further discloses the system of claim 5, where in the hue difference corresponds to a hue rotation angle for the first color from the first set of colors, such that when any sample color from the first set of colors is rotated by the hue rotation angle, a mapped sample color of the first set of colors coincides with a color of the second set of colors (Thebault; a mapped sample color of the 1st set of colors coincides with a color of the 2nd set of colors in the hue difference corresponds to a hue rotation angle for the 1st color from the 1st set of colors such that when any sample color from the first set of colors is rotated by the hue rotation angle [page 22, lines 6-32] moreover, hue rotation mapping [page 10, lines 20-26 and page 28, lines 1-12]).  

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 5, due to the similarities claim 9 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 9; however, the subject matter/limitations not addressed by claim 5 is/are addressed below.
Thebault discloses a non-transitory computer-readable storage medium having stored thereon instructions that are operative (Thebault; a memory (i.e. non-transitory computer readable storage medium) having stored thereon instructions (i.e. computer program) that are operative [page 27, lines 6-31]), when executed by a processor, to cause the processor to perform (Thebault; instructions (i.e. computer program), as addressed above, that are operative to cause the processor to perform when executed by a processor [page 27, lines 6-31]).
 (further refer to the rejection of claim 5)

Regarding claim 10, Thebault in view of Park further discloses the non-transitory computer-readable storage medium of claim 9, wherein performing color gamut mapping further comprises determining a Look Up Table (LUT) (Thebault; performing color gamut mapping further comprises determining a LUT [page 17, lines 21-23, page 18, lines 16-25, and page 26, lines 1-21]), wherein the LUT includes a mapping of input LUT colors to resulting LUT colors determined based on the color gamut mapping for the colors of the first source color gamut or the second color gamut towards the target color gamut based on the hue difference (Thebault; the LUT includes a mapping of input LUT colors to resulting LUT colors determined based on the color gamut mapping for the colors of the 1st source color gamut or the 2nd color gamut towards the target color gamut based on the hue difference [page 17, lines 21-23, page 18, lines 16-25, and page 26, lines 1-21]).  

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 6, due to the similarities claim 11 and claim 6 share, therefore refer to the rejection of claim 6 regarding the rejection of claim 11.

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 7, due to the similarities claim 12 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 12.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 8, due to the similarities claim 13 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 13.

Regarding claim 16, the rejection of claim 16 is addressed within the rejection of claim 15, due to the similarities claim 16 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 16.

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 5, due to the similarities claim 1 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 1.

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 6, due to the similarities claim 2 and claim 6 share, therefore refer to the rejection of claim 6 regarding the rejection of claim 2.

Regarding claim 3, the rejection of claim 3 is addressed within the rejection of claim 7, due to the similarities claim 3 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 3.

Regarding claim 4, the rejection of claim 4 is addressed within the rejection of claim 8, due to the similarities claim 4 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 4.

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 15, due to the similarities claim 14 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 14.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616